Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 1 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 2 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 3 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 4 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 5 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 6 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 7 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 8 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 9 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 10 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 11 of 12
Case 8:18-bk-14277-SC   Doc 157-2 Filed 02/21/20 Entered 02/21/20 17:10:41   Desc
                          Main Document Page 12 of 12
